Title: To George Washington from Matthias Williamson, Jr., 12 November 1780
From: Williamson, Matthias, Jr.
To: Washington, George


                        
                            Dear Sir
                            Elizabeth Town Novemr 12. 1780
                        
                        Mr Lenox an Assistant to Mr Sproat Comy of Naval Prisoners mentioned to me yesterday that Genl Philips was to
                            embark in a few days with a force sufficient to take possession of some Heighth on the Delaware which was to be fortified
                            in such a Manner as to put an effectual Stop to the Navigation of that River; I think he mentioned Wilmington Heighth. He
                            also acquainted me that a hundred Naval Officers & a few Privates had been put on board the Yarmouth which sailed
                            for Great Britain on Thursday last, that in a few days three frigates are to sail with a considerable Number of other Prisoners,
                            this Method, Lord Rodden supposed would put a total Conclusion to the Trade and Privateering of this Continent.
                        Mr Lenox was very inquisitive where the Light Infantry of our Army lay, adding, that they were expected on
                            Staten Island. & that on friday Night the Troops lay on their Arms there—Whether the above News may be relied on
                            or not, I cant say as Mr Lenox is sometimes extravagant—If you think the above Information of any Consequence, you can
                            make what Use of it you please as I am now exchanged. I am Sir Your very humble Servt
                        
                            Matts Williamson Jur
                        
                    